DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-16 in the reply filed on 1/17/2022 is acknowledged.
Claims 17-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/17/2022.
Claim Objections
Claims 1 and 15 are objected to because of the following informalities:
Claim 1, line 4, “wherein the plurality of structural beams is configured” should be “wherein the plurality of structural beams are configured” as the limitation is referring to multiple structural beams.
Claim 15, line 2, the “a” before the word grid seem to be included by error.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-6, 10-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Omura (US 20180138559A1) in further view of Veto (US 20190092488A1).
In Regards to Claim 1: 
Omura discloses a battery case assembly (power supply device, 100), comprising: a plurality of structural beams (fastening members, 21); and a chassis (fixing plate, 30) coupled to the plurality of structural beams (fastening members, 21) (Figure 1, [0035]). Omura further discloses that the battery case assembly (power supply device, 100) is configured to be coupled to a vehicle frame via a fastening assistance plate (50) which is fixed to the plurality of structural beams (fastening members, 21) (Figure 2, [0057-0058]).

Veto discloses a battery case assembly (structural battery, 1502) which is coupled to the floor (502) of an aircraft frame (fuselage, 402), wherein the coupling may be achieved via a threaded connection (Figure 15, [0059]). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to couple the battery case assembly (power supply device, 100) of Omura to an aircraft frame rather than a vehicle frame, as it is known in the art that a battery case assembly may be securely coupled to an aircraft frame, as taught by Veto. By doing so, the limitation of Claim 1 requiring that the plurality of structural beams is configured to be coupled to a portion of an aircraft frame, is met.
In Regards to Claim 2 (Dependent on Claim 1):
Omura is deficient in disclosing an aircraft frame comprising a floor panel.
Veto further discloses that the aircraft frame (fuselage, 402) comprises a floor panel (502) (Figure 15, [0059]).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to include in the aircraft frame of modified Omura, a floor panel, as it is a known feature of a conventional aircraft frame, as taught by Veto. By doing so, all of the limitations of Claim 2 are met.
In Regards to Claim 5 (Dependent on Claim 1):
	Omura further discloses that the battery case assembly (power supply device, 100) comprises a cover (outer cover, 26) (Figure 9, [0063]). Thus, all of the limitations of Claim 5 are met.
In Regards to Claim 6 (Dependent on Claim 5):


    PNG
    media_image1.png
    633
    652
    media_image1.png
    Greyscale

Annotated Figure 9 (Omura US 20180138559A1)
In Regards to Claim 10 (Dependent on Claim 1):
	Omura further discloses that the plurality of structural beams (fastening members, 21) includes a plurality of openings (holes on fixing board, 22) that allow for coupling in a plurality of configurations (Figure 2, [0041]). Thus, all limitations of Claim 10 are met.
In Regards to Claim 11 (Dependent on Claim 10):
	Omura further discloses that the battery case assembly (power supply device, 100) includes a plurality of isolators (fastening assistance plates, 50) coupled between the battery case assembly (power supply device, 100) and the portion of the aircraft frame (Figure 1, [0053- 0058]). Thus, all limitations of Claim 11 are met.
In Regards to Claim 12 (Dependent on Claim 1):
	Omura further discloses that each structural beam (fastening members, 21) includes index openings (lower fixing holes, 24) (Figure 2, [0046]). Thus, all limitations of Claim 12 are met.
In Regards to Claim 13 (Dependent on Claim 12):
	Omura further discloses that the chassis (fixing plate, 30) includes index openings (fixing through holes, 33) (Figure 2, [0046]). Thus, all limitations of Claim 13 are met.
In Regards to Claim 14 (Dependent on Claim 13):
	Omura further discloses that the plurality of structural beams (fastening members, 21) and the chassis (fixing plate, 30) of the battery case assembly (power supply device, 100) are self-locating due to the index openings (lower fixing holes, 24) of the structural beams (fastening members, 21) and the index openings (fixing through holes, 33) of the chassis (fixing plate, 30) (see dashed lines in Figure 2). Thus, all limitations of Claim 14 are met.
In Regards to Claim 16 (Dependent on Claim 1):
	Omura further discloses that the battery case assembly (power supply device, 100), comprises a plurality of structural beams (fastening members, 21) (Figure 1, [0035]).
The examiner notes that the claim recites a product, but also includes a limitation directed to a particular method for obtaining the structure of the claimed product.  Specifically, Claim 16 recites that “each structural beam” is “machined with attach stiffeners”.  Patentability of product-by-process claims is based on the product itself.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113 citing In re Thorpe, 777 F.2d 695,698, 227 USPQ964, 966 (Fed. Cir. 1985).
Thus, all of the limitations of Claim 16 are met.		
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Omura (US 20180138559A1) as modified by Veto (US 20190092488A1) as applied to Claim 1 above, and further in view of Littell (US 20150225063A1).
In Regards to Claim 3 (Dependent on Claim 1):
	Omura as modified by Veto is deficient in disclosing that the aircraft frame comprises keel beams on a bottom portion of the aircraft frame.

Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to include in the aircraft frame of modified Omura, keel beams, as they are a known feature of a conventional aircraft frame (fuselage), as taught by Littell. By doing so, all of the limitations of Claim 3 are met.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Omura (US 20180138559A1) as modified by Veto (US 20190092488A1) as applied to Claim 1 above, and further in view of McCollum (US 20190115570A1).
In Regards to Claim 4 (Dependent on Claim 1):
	Omura is deficient in disclosing that the battery case assembly is configured to be coupled to another battery case assembly in a stacked configuration.
	McCollum discloses a battery storage system (100) comprising multiple battery case assemblies (front access battery trays, 10) designed to be stacked and coupled to one another (Figure 8, [0025-0026]). McCollum further discloses that the coupling of the  battery case assemblies (front access battery trays, 10) may be performed using fasteners [0025-0026]. McCollum further teaches that the stacking of battery case assemblies (front access battery trays, 10) provides a secure and scalable way to optimize space when a multiplicity of battery case assemblies (front access battery trays, 10) are required [0001-0003].
	As such, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the battery case assemblies (power supply device, 100) of Omura to be capable of being coupled to one another, with reasonable expectation of success in providing a way to securely organize multiple battery case assemblies in a way that is scalable, as taught by McCollum. By doing so, all of the limitations of Claim 4 are met.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Omura (US 20180138559A1) as modified by Veto (US 20190092488A1) as applied to Claim 1 above, and further in view of Ushijima (US 20130171478A1).
In Regards to Claim 15 (Dependent on Claim 1):
Omura discloses a battery case assembly (power supply device, 100) comprising a chassis (fixing plate, 30) (Figure 1, [0035]).
Omura is deficient in disclosing that the chassis comprises a machined grid structure.
Ushijima discloses a battery case assembly (power supply device, 1) comprising a chassis (base material, 11) which has a grid structure (Figures 4 and 5, [0081]). Ushijima further discloses that the grid structure is comprised of ribs (12a/12b) which serve as buffer members to support the battery (20) by preventing movement upon external impact (Figure 4, [0081]).
The examiner notes that the claim recites a product, but also includes a limitation directed to a particular method for obtaining the structure of the claimed product.  Specifically, Claim 15 recites that the grid structure is formed by machining.  Patentability of product-by-process claims is based on the product itself.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113 citing In re Thorpe, 777 F.2d 695,698, 227 USPQ964, 966 (Fed. Cir. 1985).
As such, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the chassis (fixing plate, 30) of Omura by implementing a grid structure, as taught by Ushijima, with reasonable expectation of success in preventing movement of the battery within the battery case assembly upon external impact, thus reducing risk of possible damage to the battery. By doing so, all of the limitations of Claim 15 are met.
Claims 1, 5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Naito (US 20150280268A1) in further view of Veto (US 20190092488A1).

In Regards to Claim 1:
Naito discloses a battery case assembly (fuel cell stack, 10) comprising: a plurality of structural beams (side panels, 66/68); and a chassis (lower side panel, 72) coupled to the plurality of structural beams (side panels, 66/68) (Figure 3, [0018, 0042, 0047]). Naito further discloses that the battery case assembly (fuel cell stack, 10) is intended for use within a vehicle [0005-0007]. 
Naito is deficient in disclosing that the plurality of structural beams(side panels, 66/68) are configured to be coupled to a portion of an aircraft frame.
The examiner notes that a battery is defined as a device which converts chemical energy into electrical energy and a fuel cell is defined as an electrochemical cell which converts chemical energy of a fuel into electricity. As such, a fuel cell is understood to be a battery.
Veto discloses a battery case assembly (structural battery, 1502) which is coupled to the floor (502) of an aircraft frame (fuselage, 402), wherein the coupling may be achieved via a threaded connection (Figure 15, [0059]). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to couple the battery case assembly (fuel cell stack, 10) of Naito to an aircraft frame, as it is known in the art that a battery case assembly may be securely coupled to an aircraft frame, as taught by Veto. By doing so, the limitation of Claim 1 requiring that the plurality of structural beams is configured to be coupled to a portion of an aircraft frame, is met.
In Regards to Claim 5 (Dependent on Claim 1):
	Naito further discloses a cover (upper side panel, 70, and end plates, 24a/24b) (Figure 3, [0041-0042, 0047]). Thus, all limitations of Claim 5 are met.
In Regards to Claim 7 (Dependent on Claim 5):
	Naito further discloses that the cover (upper side panel, 70, and end plates, 24a/24b) comprises: a plurality of side panels (end plates, 24a/24b); and a removable top panel (upper side panel, 70) (Figure 3, [0047]). Thus, all limitations of Claim 7 are met.
In Regards to Claim 8 (Dependent on Claim 7):
	Naito further discloses that the first side panel (first end plate, 24a) and the second side panel (second end plate, 24b) include connector openings (screw holes, 78) (Figure 3, [0047]). Thus, all limitations of Claim 8 are met.
In Regards to Claim 9 (Dependent on Claim 7):
	Naito further discloses that each of the plurality of side panels (end plates, 24a/24b) is coupled to the plurality of structural beams (side panels, 66/68) (Figure 3, [0047]). Thus, all limitations of Claim 9 are met. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/E.E.F./Examiner, Art Unit 1724                                                                                                                                                                                                        
/BRIAN R OHARA/Examiner, Art Unit 1724